Rule 497(e) File Nos. 333-130820 & 811-08183 SCHWAB SELECT ANNUITY® SUPPLEMENT Dated October 13, 2009 To the Prospectus dated May 1, 2009 for the Variable Annuity-1 Series Account of First Great-West Life & Annuity Insurance Company Effective September 23, 2009, the names of the following portfolios (the “Alger Portfolios”) available in the Prospectus have been changed: Old Name New Name Alger American MidCap Growth Portfolio to Alger MidCap Growth Portfolio Alger American LargeCap Growth Portfolio to Alger LargeCap Growth Portfolio Also effective September 23, 2009, Class O shares of the Alger Portfolios will be re-classified as Class I-2 shares. These changes will be reflected on pages 1 and 13 of your Prospectus. This Supplement must be accompanied by or read in conjunction with the current Prospectus, dated May 1, 2009. Please keep this supplement for future reference.
